IN THE SUPREME COURT OF IOWA
                            No. 26 / 06-1885

                            Filed April 6, 2007


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Appellee,

vs.

DON E. GOTTSCHALK,

      Appellant.


      On review of the findings and recommendations of the Supreme Court

Grievance Commission.



      Grievance Commission recommends suspension of Gottschalk’s

license to practice law. LICENSE SUSPENDED.



      Paul T. Shinkle, Cedar Falls, for appellant.

      Don E. Gottschalk, Cedar Falls, pro se.



      Charles L. Harrington and Wendell J. Harms, Des Moines, for

appellee.
                                            2

LARSON, Justice.

       The Iowa Supreme Court Attorney Disciplinary Board charged Don E.

Gottschalk with numerous violations of the Iowa Code of Professional

Responsibility for Lawyers and the Iowa Rules of Professional Conduct. 1
The Grievance Commission concluded that Gottschalk violated certain

provisions of the Iowa Code of Professional Responsibility and Iowa Rules of

Professional Conduct and recommended that we suspend Gottschalk’s

license to practice law for a period of not less than two years.

       We agree with some of the commission’s findings of misconduct, and

suspend Gottschalk’s license to practice law for a period of not less than

one year.

       I. Standard of Review.

       Our review of attorney disciplinary proceedings is well established.

We review the commission’s findings de novo. See Iowa Ct. R. 35.10(1)

(2005); Iowa Supreme Ct. Attorney Disciplinary Bd. v. Lesyshen, 712 N.W.2d
101, 104 (Iowa 2006).

       “We give respectful consideration to the Grievance
       Commission’s findings and recommendations, but are not
       bound by them.”
             The Board must prove attorney misconduct by a
       convincing preponderance of the evidence. This burden is less
       than proof beyond a reasonable doubt, but more than the
       preponderance standard required in the usual civil case. Once
       misconduct is proven, we “may impose a lesser or greater
       sanction than the discipline recommended by the grievance
       commission.”
Iowa Supreme Ct. Attorney Disciplinary Bd. v. Conrad, 723 N.W.2d 791, 791-

92 (Iowa 2006) (quoting Iowa Supreme Ct. Bd. of Prof'l Ethics & Conduct v.

Lett, 674 N.W.2d 139, 142 (Iowa 2004)).


       1The Iowa Rules of Professional Conduct became effective July 1, 2005, replacing
the Iowa Code of Professional Responsibility for Lawyers. Some of the conduct in this case
occurred before the effective date of the new rules and some after.
                                        3

      II. Factual Findings.

      Gottschalk practices law in Iowa and, at the time of the conduct

involved in this case, resided in Black Hawk County. The board filed this

complaint with the commission, charging neglect, misrepresentation,

conduct reflecting adversely on Gottschalk’s fitness to practice law, conduct

prejudicial to the administration of justice, and failure to return a client file,

arising from Gottschalk’s representation of five separate clients.

      A. The Barbara Malone estate. Gottschalk was designated as the

attorney for the executor of the Barbara Malone estate in January 1999.

The clerk of court issued delinquency notices in May 1999 and December

2000 for Gottschalk’s failure to file interlocutory reports. In December 2002

and again in July 2003, the court deemed the estate delinquent for

Gottschalk’s failure to progress toward closure.            The court ordered

Gottschalk to close the estate or file a supplemental case status report by

September 1, 2003. Gottschalk did not do either, and the court again

ordered Gottschalk to close the estate or file a supplemental case status

report by November 1, 2003. Gottschalk did not close the estate nor did he

file a supplemental case status report by the November 2003 deadline, and

as a result, the court set a show-cause hearing for January 5, 2004, at

which the executor and Gottschalk would be required to show why they

should not be removed from the case.            The show-cause hearing was

continued, at Gottschalk’s request, until June 4, 2004.

      Gottschalk filed the final report for the estate on May 13, 2004.

However, the final report contained a number of misrepresentations,

including that the executor’s notice of appointment had been published and

proof of publication was on file, that the Iowa Department of Revenue

inheritance/estate tax and income tax acquittances were on file, affidavits

concerning the executor’s and Gottschalk’s fees were on file, the
                                       4

beneficiaries had waived the executor’s accounting of estate money and

personal property in her possession, and the estate beneficiaries had waived

hearing on the final report and consented to its approval, the executor’s

discharge, and the estate’s closing.

      At the June 2004 show-cause hearing, the court found good cause to

remove Gottschalk as attorney for the executor for his misrepresentations in

the final report. The court further imposed sanctions in the amount of

$5000. Gottschalk had not paid the $5000 sanction by May 3, 2005, and

was again ordered by the court to pay that sum.          Gottschalk finally

complied with the court’s order.

      The executor of the estate did not appear for the June 2004 show-

cause hearing, stating that Gottschalk did not provide her with notice of the

hearing. The court ordered the executor to appear in September 2004 to

show cause why she should not be held in contempt for her failure to

appear.

      B. The Miller bankruptcy.     Mary Ann and Jay D. Miller retained

Gottschalk to assist them in filing for bankruptcy in an effort to save their

home from foreclosure. After their initial meeting, Gottschalk and the

Millers agreed to move forward with a chapter 13 bankruptcy. The Millers
determined that the monthly payments originally calculated were too high

and requested that Gottschalk revise the plan to provide for lower payments

before filing the bankruptcy petition. Though it is unclear whether an

acceptable monthly payment was ultimately calculated, it is clear that the

Millers were under the impression Gottschalk would file the bankruptcy

petition in February 2004, and they would then be advised of the hearing

date. Gottschalk did not file the bankruptcy petition on the Millers’ behalf

in February 2004.
                                       5

       The Millers met with Gottschalk in early March 2004 after receiving a

sheriff’s lien notifying them that their home was to be sold at a sheriff’s sale

on April 14, 2004. The Millers were very concerned about losing their

home, and Gottschalk assured them he would file the petition for

bankruptcy, and a court hearing would be set in April. The Millers also

retrieved some financial information they had previously provided to

Gottschalk so he could complete their income tax returns. Apparently he

had not done so, and the Millers decided to have someone else complete

their tax returns. The Millers did not receive a notice of court hearing in the

bankruptcy they thought Gottschalk had filed, nor did Gottschalk contact

them again in March or April 2004 regarding their bankruptcy or the

sheriff’s sale.

       On April 30, 2004, the Millers received an eviction notice advising

them to vacate their home within six days.             The Millers contacted

Gottschalk regarding the eviction, and he told them he did not file the

bankruptcy petition because he was waiting for them to provide him with

their income tax information. It is unclear whether Gottschalk told the

Millers that he needed this information prior to filing the bankruptcy

petition. Gottschalk told the Millers he would make some calls regarding
the eviction; however, he did not contact the Millers despite numerous

attempts by the Millers to get in touch with him. The Millers were evicted

from their home. The Millers requested their file from Gottschalk, who

returned most of the file but retained some of his notes and calculations,

contending they were his property.

       C. Jeremy Durnan matter. Gottschalk represented Mr. Durnan in an

appeal of his dissolution of marriage. Gottschalk filed a notice of appeal on

behalf of Mr. Durnan and, in July 2004, notified Mr. Durnan in writing that

he would need $600 for the cost of the trial transcript.           Apparently,
                                     6

Mr. Durnan did not submit the $600 to Gottschalk, explaining that he

could not raise the money. Gottschalk did not file and serve the proof brief

or designate the appendix by the court-imposed deadline. After receiving a

notice of default from the court, Gottschalk sent a letter to Mr. Durnan

explaining that he could not proceed with the appeal without the transcript.

The court dismissed the appeal on November 22, 2004, because of

Gottschalk’s failure to file and serve the brief by the deadline set in the

notice of default.

      D. Scott Peterson matter. Gottschalk represented Scott Peterson in

his dissolution-of-marriage action. Craig Ament, attorney for Mr. Peterson’s

ex-wife, prepared a proposed stipulation and decree of dissolution. The

stipulation required that Mr. Peterson’s ex-wife be allowed to walk through

the house and resolve any issues of disputed property prior to the decree

being entered. On September 9, 2005, Mr. Ament sent the stipulation and

decree to Gottschalk with a cover letter reiterating that the walk-through

had to be completed before the stipulation and decree were filed.       On

September 12, 2005, Mr. Ament sent Gottschalk a substituted decree with a

name-change clause and again emphasized the walk-through provision.

Mr. Ament also left a message for Gottschalk on September 12, 2005,

notifying him of the substituted decree. On September 13, 2005, prior to

receiving the substituted decree, Gottschalk presented the September 9,

2005 decree to the court without notifying the court of the walk-through

provision. The court signed the decree, and it was entered. The walk-

through had not yet been completed. Upon discovering that the decree had

been entered, Mr. Ament contacted the court and had the decree set aside.

      E. Bobbie Jo Bengston matter.      Gottschalk represented Bobbie Jo

Bengston in a domestic-relations matter involving the temporary physical

placement of Ms. Bengston’s minor child.        Dustin Bengston filed an
                                       7

application for temporary physical placement of the child, and a hearing on

the application was set for September 13, 2005. Ms. Bengston moved to

Arkansas in August 2005 and did not appear for the September 2005

hearing. The court concluded that Gottschalk forgot to notify her of the

date and time of the hearing. As a result, the hearing was continued until

October 13, 2005, at which time Ms. Bengston did appear.

      III. Ethical Violations.

      A. Neglect.     We have held that professional neglect involves

“indifference and a consistent failure to perform those obligations that a

lawyer has assumed, or a conscious disregard for the responsibilities a

lawyer owes to a client.” Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Moorman, 683 N.W.2d 549, 551 (Iowa 2004).              Neglect is more than

negligence, and it often involves procrastination, “such as a lawyer doing

little or nothing to advance the interests of a client.” Id. at 552.

      Gottschalk repeatedly failed to perform the functions required as

attorney for the executor of the Malone estate, to meet deadlines, to

appropriately respond to court orders, and to close the estate within a

reasonable period of time in violation of DR 6-101(A)(3). See Iowa Supreme

Ct. Bd. of Prof’l Ethics & Conduct v. Grotewold, 642 N.W.2d 288, 293 (Iowa
2002). Further, after being sanctioned for his inadequate representation,

Gottschalk failed to pay his court-imposed fine for ten months after it was

ordered.

      We are particularly troubled by Gottschalk’s neglect of the Millers’

bankruptcy in violation of DR 6-101(A)(3), DR 7-101(A)(1) (a lawyer shall not

intentionally fail to seek the lawful objectives of a client), DR 7-101(A)(2) (a

lawyer shall not intentionally fail to carry out a contract of employment with

a client), and DR 7-101(A)(3) (a lawyer shall not intentionally prejudice or

damage a client). Gottschalk agreed to assist the Millers in keeping their
                                      8

home and did little to advance his clients’ interests. We acknowledge the

difficulty Gottschalk had in determining a monthly payment the Millers

could afford; however, that does not relieve him of his duty to pursue their

interests. See Iowa Supreme Ct. Bd of Prof’l Ethics & Conduct v. Sherman,

619 N.W.2d 407, 409 (Iowa 2000). Gottschalk repeatedly informed the

Millers that he was taking care of their petition for bankruptcy when, in

reality, he was not. Additionally, Gottschalk failed to follow up with the

Millers regarding return of their income tax information even though he

knew he needed the information to file the petition for bankruptcy.

Particularly after receiving notice of the sheriff’s sale, Gottschalk failed to

communicate with his clearly distraught clients and “failed to act to protect

the client’s interests at a critical time when action was required and could

not be delayed any longer.” Moorman, 683 N.W.2d at 552. Gottschalk’s

neglect in this case resulted in the loss of the Millers’ home.

      Gottschalk’s failure to file the appropriate documents in Mr. Durnan’s

appeal also constitutes neglect in violation of DR 6-101(A)(3). Though it

appears Mr. Durnan was no longer interested in pursuing his appeal,

Gottschalk had a duty to take the steps necessary to end the matter.

Simply waiting for the court to dismiss the appeal for lack of prosecution
constitutes neglect. Lesyshen, 712 N.W.2d at 105.

      B. Misrepresentation. Gottschalk’s misrepresentations to the court in

the Malone estate final report violated DR 1-102(A)(4). Though Gottschalk

contends it has always been his practice to submit final reports without

first having submitted the underlying documents, this “ ‘casual, reckless

disregard for the truth’ warrants discipline.” Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Daggett, 653 N.W.2d 377, 380 (Iowa 2002). Negligent

misrepresentation does not constitute a violation of DR 1-102(A)(4);

however, we have held that recklessness can support a finding of
                                      9

misrepresentation. Grotewold, 642 N.W.2d at 293. Just as in Grotewold,

Gottschalk’s “misinformation to the court that the uncompleted tasks in the

estate had been completed was based on hope and an intention that those

tasks would eventually be completed. Yet, his conduct did not result from

negligence, but his casual, reckless disregard for the truth.” Id. We expect

attorneys to provide reliable and accurate information to the court. “Our

system of justice requires ‘absolute reliability and an impeccable reputation

for honesty.’ ” Id. (quoting Comm. on Prof'l Ethics & Conduct v. Ramey, 512
N.W.2d 569, 571 (Iowa 1994)). Gottschalk’s disregard for the truth in this

matter cannot be excused.

      Additionally, Gottschalk’s failure to inform the court of the walk-

through provision in Mr. Peterson’s dissolution decree violated Iowa Rule of

Professional Conduct 3.3(d) (“In an ex parte proceeding, a lawyer shall

inform the tribunal of all material facts known to the lawyer that will enable

the tribunal to make an informed decision, whether or not the facts are

adverse.”). We acknowledge Gottschalk’s contention that he inadvertently

forgot about the walk-through provision; however, we conclude that this

omission was more than mere negligence considering Mr. Ament’s emphasis

on the provision in his letter to Gottschalk just days prior to Gottschalk
presenting the stipulation and decree to the court. See Iowa Supreme Ct.

Bd. of Prof’l Ethics & Conduct v. Ackerman, 611 N.W.2d 473, 474 (Iowa

2000) (“At its most basic level a court must rely, not alone on the honesty of

lawyers, but also on the reliability of factual representations submitted to

the court. A misrepresentation cannot be explained away, and certainly not

justified, on the basis of disorganization and confusion.”); Ramey, 512
N.W.2d at 571 (“Lawyers cannot be excused for false statements on the

basis of a sloppy, or even casual, unawareness of the truth.              The

administration of justice entrusted to our branch of government can be
                                      10

rendered only when our officers can be counted upon for absolute reliability

and an impeccable reputation for honesty.”). Both Mr. Ament and the judge

who signed the decree were disturbed by Gottschalk’s inappropriate

conduct. “A lawyer must fully disclose all facts tangentially relevant and

material to a judge’s decision” and a lawyer’s failure to do so amounts to

misrepresentation.    Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Humphrey, 551 N.W.2d 306, 308 (Iowa 1996).

      C. Fitness to practice law and prejudice to the administration of justice.

Gottschalk’s failure to respond to court orders, his failure to timely file

documents with the court, his failure to adequately pursue his clients’

interests, and his misrepresentations to the court is conduct that reflects

adversely on Gottschalk’s fitness to practice law in violation of DR 1-

102(A)(6) and is conduct that is prejudicial to the administration of justice

in violation of DR 1-102(A)(5) and Iowa Rule of Professional Conduct 8.4(d).

See Iowa Supreme Ct. Attorney Disciplinary Bd. v. Kadenge, 706 N.W.2d 403,

408-09 (Iowa 2005); Iowa Supreme Ct. Attorney Disciplinary Bd. v. Sotak, 706
N.W.2d 385, 389 (Iowa 2005); Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Honken, 688 N.W.2d 812, 817 (Iowa 2004); Daggett, 653 N.W.2d

at 381.

      D. Failure to return client file. Upon the Millers’ request for their file,

Gottschalk refused to provide them with his working papers, notes, and

calculations regarding their bankruptcy, contending they were attorney

work product and, as such, were not part of the client file. We have not yet

addressed this issue and take the opportunity to do so now.

      In general, there are two approaches for determining who owns the

documents within a client’s file—the “entire file” approach and the “end

product” approach. See Henry v. Swift, Currie, McGhee & Hiers, LLP, 563
S.E.2d 899, 902 (Ga. Ct. App. 2002). The majority of jurisdictions that have
                                       11

addressed this issue conclude that a client owns his or her entire file,

including attorney work product, subject to narrow exceptions. Sage Realty

Corp. v. Proskauer Rose Goetz & Mendelsohn, 689 N.E.2d 879, 881 (N.Y.

1997). This is the view adopted by the Restatement (Third) of The Law

Governing Lawyers section 46(2) (2000): “On request, a lawyer must allow a

client or former client to inspect and copy any document possessed by the

lawyer relating to the representation, unless substantial grounds exist to

refuse.” Comment c further clarifies that “[[a] client’s right to his or her file]

extends to documents placed in the lawyer’s possession as well as to

documents produced by the lawyer.”          The Restatement provides a few

narrow exceptions to a client’s right to the file. A lawyer may deny a client’s

request to retrieve, inspect, or copy documents when compliance would

violate the lawyer’s duty to another. Two such situations relevant here are

described in the Restatement:

            [A] lawyer may properly refuse for a client’s own benefit
      to disclose documents to the client unless a tribunal has
      required disclosure. . . .
            A lawyer may refuse to disclose to the client certain law-
      firm documents reasonably intended only for internal review,
      such as a memorandum discussing which lawyers in the firm
      should be assigned to a case, whether a lawyer must withdraw
      because of the client’s misconduct, or the firm’s possible
      malpractice liability to the client.
Restatement (Third) of The Law Governing Lawyers § 46, cmt. c; see also

Sage Realty Corp., 689 N.E.2d at 883.

      A minority of jurisdictions distinguish between documents that are

the end product of an attorney’s representation and those that are work

product. The end product includes pleadings, correspondence, and “other

papers ‘exposed to public light by the attorney to further [the] client’s

interests’ ” and belong to the client. Sage Realty Corp., 689 N.E.2d at 881

(quoting Fed. Land Bank v. Fed. Intermediate Credit Bank, 127 F.R.D. 473,
                                        12

479 (S.D. Miss. 1989)). The attorney’s work product includes preliminary

documents “ ‘used by the lawyer to reach the end result,’ such as internal

legal memoranda and preliminary drafts of pleadings and legal instruments”

and belong to the attorney. Id. at 882 (quoting Fed. Land Bank, 127 F.R.D.

at 479).

      We agree with the majority of jurisdictions and adopt the “entire file”

approach to this issue. Attorneys are in a fiduciary relationship with their

clients requiring open and honest communication to ensure effective

representation. “The relationship between a client and an attorney . . . [is]

one of ‘[t]he most abundant good faith; absolute and perfect candor or

openness and honesty; the absence of any concealment or deception,

however slight.’ ” Resolution Trust Corp. v. H----, P.C., 128 F.R.D. 647, 648-

49 (N.D. Tex. 1989) (quoting Texas v. Baker, 539 S.W.2d 367, 374 (Tex. Civ.

App. 1976)). Allowing an attorney to unilaterally refuse to provide the client

with documents created in the course of representation is contrary to this

relationship. See Sage Realty Corp., 689 N.E.2d at 882-83 (“That obligation

of forthrightness of an attorney toward a client is not furthered by the

attorney’s ability to cull from the client’s file documents generated through

fully compensated representation, which the attorney unilaterally decides
the client has no right to see.”); Resolution Trust Corp., 128 F.R.D. at 649-50

(“ ‘[An attorney] has no right or ability to unilaterally cull or strip from the

files created or amassed during his representation of that client documents

which he determines the client is not entitled to see. The client is either

entitled to all of the file or none of it.’ ” (quoting In re Kaleidoscope, Inc., 15
B.R. 232 (Bankr. N.D. Ga. 1981), rev'd on other grounds, 25 B.R. 729 (N.D.

Ga. 1982))).

      In light of this holding, Gottschalk’s failure to return the Millers’

complete file is a violation DR 9-102(B)(4) (providing that a lawyer shall
                                      13

promptly deliver to the client property the client is entitled to receive). See

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Plumb, 589 N.W.2d 746,

748 (Iowa 1999). The working papers, notes, and calculations Gottschalk

made during his meetings with the Millers were clearly created for the

Millers’ benefit and do not fall within the exceptions outlined above.

      In summary, we find the board has proven by a convincing

preponderance of the evidence that Gottschalk violated the following

disciplinary rules and rules of professional conduct: DR 1-102(A)(1), DR 1-

102(A)(4), DR 1-102(A)(5), DR 1-102(A)(6), DR 6-101(A)(3), DR 7-101(A)(1),

DR 7-101(A)(2), DR 7-101(A)(3), DR 9-102(B)(4), Iowa R. of Prof’l Conduct

32:3.3(d), rule 32:8.4(a), and rule 32:8.4(d).

      IV. Sanction.

      There is no standard sanction for a particular type of misconduct,

and though prior cases can be instructive, we ultimately determine an

appropriate sanction based on the particular circumstances of each case.

Plumb, 589 N.W.2d at 748-49. In determining an appropriate sanction, we

consider “the nature of the violations, the need for deterrence, protection of

the public, maintenance of the reputation of the Bar as a whole, and the

violator’s fitness to continue to practice law,” as well as any aggravating and
mitigating circumstances. Grotewald, 642 N.W.2d at 294; Ramey, 639
N.W.2d at 245. “Often, the distinction between the punishment imposed

depends upon the existence of multiple instances of neglect, past

disciplinary problems, and other companion violations.” Lesyshen, 712
N.W.2d at 106.

      The commission recommends we suspend Gottschalk’s license to

practice law for a period of not less than two years. While we agree that

Gottschalk’s misconduct is serious, we conclude that a less severe sanction

is warranted. The sanction for neglect of client legal matters generally
                                    14

ranges from public reprimand to six-month suspension. Grotewald, 642
N.W.2d at 294. However, when neglect results in harm to the client, as

Gottschalk’s neglect resulted in harm to the Millers, a more severe sanction

is warranted. Honken, 688 N.W.2d at 821. Additionally, we have held that

multiple incidents of neglect, as is the case here, become aggravating

circumstances in considering an appropriate sanction.       Moorman, 683
N.W.2d at 552.

      Gottschalk not only neglected his clients’ legal matters, he also made

misrepresentations to the court. Misrepresentation to the court constitutes

a serious breach of professional ethics, warranting a more severe sanction

than neglect. “Considering the importance of honesty to our profession, we

have stated that misrepresentation by a lawyer . . . generally results in ‘a

lengthy suspension.’ ”    Grotewold, 642 N.W.2d at 294 (quoting Iowa

Supreme Ct. Bd. of Prof'l Ethics & Conduct v. Stein, 603 N.W.2d 574, 576

(Iowa 1999)).

      Finally, we must consider Gottschalk’s disciplinary history as past

violations constitute an aggravating factor in determining an appropriate

sanction. Iowa Supreme Ct. Bd. of Prof’l Ethics and Conduct v. Hohenadel,

634 N.W.2d 652, 656 (Iowa 2001).         Since 1993 Gottschalk has been
privately admonished twice for neglect, publicly reprimanded three times for

neglect, and has had his license to practice law suspended for one year for

trust account violations and misrepresentation.

      The purposes of attorney disciplinary proceedings include “protecting

the courts and the public from persons unfit to practice law, vindicating

public confidence in the integrity of our system of justice, and deterring

other lawyers from similar misconduct.” Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Hansel, 558 N.W.2d 186, 192 (Iowa 1997). In light of

the facts and circumstances of this case, we conclude that a suspension of
                                     15

Gottschalk’s license to practice law for a period of not less than one year is

appropriate.

      The previous sanctions imposed on this respondent—two private

admonitions, three public reprimands, and a one-year suspension—have

apparently not been effective. We now feel compelled to warn him of what

should be obvious—any future violations of our disciplinary rules will be

met with sanctions up to and including revocation. We trust that will not

be necessary.

      V. Conclusion.

      Gottschalk’s license to practice law is suspended indefinitely with no

possibility of reinstatement for at least one year. This suspension shall

apply to all facets of the practice of law. Iowa Ct. R. 35.12(3). Gottschalk

shall provide all of the notifications required by Iowa Court Rule 35.21.

Upon any application for reinstatement, Gottschalk shall have the burden

to show he has not practiced law during the period of suspension and that

he meets the requirements of Iowa Court Rule 35.13. Costs are taxed to

Gottschalk pursuant to Iowa Court Rule 35.25(1).

      LICENSE SUSPENDED.